Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
								Election/Restrictions        
In a response to the restriction requirement mailed 02/15/2022, as repeated with including corrections of typo errors:
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	Claims 1-23 directed to the following patentably distinct species:
Species 1. 	Claims 1-10 drawn to a balun transformer, among with other features, first and second inductive circuits having five terminals and the arrangement of the terminal respect to a first axis, the secondary inductive circuit comprises two loops between the third and fourth terminals and wherein the primary inductive circuit has comprises three loops between the first and second terminals; a plurality of tracks wherein tracks of the first inductive circuit are located next to and at opposite sides of the plurality of tracks of the secondary inductive circuit, the first connection track located below the fifth terminal, and the second connection track located above the fifth terminal and at least one track of the first inductive circuit is narrower than the plurality of tracks of the secondary inductive circuit. 
	Species 2. 	Claims  11-20,between the tracks and the crossing regions, wherein the tracks are located in a 	first metallization level in a plane, and the fifth connection track is located in a second ST-15-GR1-o69lUSo2-17-metallization level different than the first metallization level.  
	Species 3 	Claims 21-23 drawn to a balun transformer, among with other features, primary inductive circuit and inductive circuits 			formed in a same plane by respective interleaved and metal tracks; a biasing terminal; and a crossing comprising a 			pair of metal connection tracks, each crosses one another on either of the biasing terminal, and one of the connection 			tracks passing above the biasing terminal and the other passing underneath the biasing terminal, wherein the pair of 			metal connection tracks and the biasing terminal are substantially identical in shape and are aligned along a vertical 			axis perpendicular to the plane”.  
	The species 1-3 

The traversal is on the ground(s) that “claims are definitions or descriptions of inventions. Claims themselves are never species ...”
            	In response to argument, the examiner does not restrict the application based on claims, but because of separate status in the art due to their recognized divergent subject matters on the species as defined above. In other words, the species are independent or distinct because claims to the different species recite the multually exclusive characteristics of such species and are clearly distinct to each other due to recognized subject matters as stated in the restriction requirement as shown above. Claims are identified as readable on the species due to the recognized divergent subject matters. Since limitations “a primary inductive circuit includes a third metal track, a fourth metal track, a third connection track , a fifth metal, a fourth connection track , a sixth metal track, the secondary inductive circuit comprise a seventh metal track, a fifth connection track, an eighth metal track, a ninth metal track, a sixth connection track and a tenth metal track, the connections and the arrangement between the tracks and the crossing regions, wherein the tracks are located in a first metallization level in a plane, and the fifth track is located in a second ST-15-GR1-o69lUSo2-17-metallization level different than the first metallization level” appeared in species II (claims 11-19) are not cited in any claim of other species; and at least subject matters “primary inductive circuit and inductive circuits formed in a same plane by respective interleaved and metal tracks; a biasing terminal; and a crossing comprising a pair of metal connection tracks, each crosses one another on either side of the biasing terminal, and one of the connection tracks passing above the biasing terminal and the other passing underneath the biasing terminal, wherein pair of metal connection tracks and the biasing terminal are substantially identical in shape and are aligned along a vertical axis perpendicular to the plane” appeared in species III (claims 20-23) are not cited in any claim of other species. In addition, limitations “first and second inductive circuits having five terminals and the arrangement of the terminal respect to a first axis, the secondary inductive circuit comprises two loops between the third and fourth terminals and wherein the primary inductive circuit has comprises three loops between the first and second terminals; a plurality of tracks wherein tracks of the first inductive circuit are located next to and at opposite sides of the plurality of tracks of the secondary inductive circuit, the first connection track located below the fifth terminal, and the second connection track located above the fifth terminal and at least one track of the first inductive circuit is narrower than the plurality of tracks of the secondary inductive circuit” appeared in species I (claims 1-10) are not cited in any claim of other species.
	            For the above reason, the restriction requirement is still deemed proper and is therefore made FINAL. Claims 11-20 are readable on elected species II which is considered as below. Accordingly, non-elected claims 1-10 and 21-23 are withdrawn from the consideration. 
	DETAILED ACION
This application is in condition for allowance except for the presence of claims 1-10 and 21-23 directed to an invention non-elected with traverse.
					Reasons for Allowance
Claims 11-20 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Yen et al (US 2015/0310980) discloses a transformer including first and second inductive circuits comprising terminals, crossing regions, metal tracks, and connection tracts. However, Yen fails to teach specific connections between the ten metal tracks, six connection tracks, six terminals and two crossing regions as defined in claim 11.
	Claims 12-20 are allowed because they depend on one of the allowed based claim 11.
							Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
July 2, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845